Exhibit 10.40.1

Amendment to Employment Agreement

This Amendment to the Employment Agreement (the “Agreement”), dated as of
October 15, 2007, between Carolyn R. Biggs (the “Executive”) and Saks
Incorporated (the “Company”) is entered into as of June 13th, 2008 by the
Company and the Executive.

Capitalized terms used in this Amendment, but not defined shall have the same
meaning ascribed to them in the Agreement.

Recitals

WHEREAS, the Company and the Executive mutually agree that the Executive’s
employment with the Company shall terminate effective January 31, 2009, and the
Company and the Executive agree that such termination shall be considered a
termination without Cause under the Employment Agreement;

WHEREAS, the Company is desirous of extending the period of Executive’s
non-competition period, and Executive is amenable to extending same upon the
terms and conditions set forth herein; and

WHEREAS, the Company and the Executive desire to amend the Agreement to set
forth their further understandings with respect to the termination of the
Executive’s employment.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree to amend the Employment Agreement as follows:

1. Section 1 of the Agreement is hereby deleted and replaced in its entirety
with the following:

“Employment; Term. The Company shall continue to employ the Executive for the
term of this Agreement, which commence on the Effective Date and shall continue
until January 31, 2009 (the “Date of Termination”). The Executive shall report
to the Company’s Chief Merchandising Officer and shall carry out such projects
and tasks as assigned or otherwise directed by the Company’s Chief Executive
Officer, Chief Merchandising Officer, and/or any of their designees from
time-to-time, and the Executive’s place of business shall be located in New
York, New York. Effective October 15, 2007, all prior agreements and
arrangements shall terminate and shall be of no further force or effect. As used
in this Agreement, the “Employment Termination Date” shall be the Date of
Termination or such earlier date on which the Executive’s employment with the
Company is terminated.

2. Section 2 of the Agreement is hereby amended to add the following:

“The Executive shall assist in the process of transitioning the Executive’s
duties and responsibilities to her successor through and including the Date of
Termination, as requested by the Company’s Chief Executive Officer, Chief
Merchandising Officer and/or any of their designees.”



--------------------------------------------------------------------------------

3. Section 4(a)(ii)(C) is hereby deleted and replaced in its entirety with the
following:

“(C) the amount of any annual cash bonus earned by the Executive for the fiscal
year in which the Employment Termination Date occurs, determined following the
end of such fiscal year, with the entire amount of such bonus being determined
in accordance with the applicable formula or the achievement of the corporate
objectives applicable to the Executive and her direct reports, which bonus
amount shall be (1) multiplied by a fraction the numerator of which is the
number of days that have elapsed during the fiscal year in which the Employment
Termination Date occurs to and including the Employment Termination Date and the
denominator of which is 365, provided that such annual cash bonus shall be no
less than the Executive’s target bonus potential of 50% of Base Salary for such
fiscal year if the Executive remains employed continuously with the Company from
the Effective Date through the Date of Termination, and (2) paid to the
Executive by the Company at the time that bonuses for such fiscal year are paid
to the other senior executives of the Company; but if the Employment Termination
Date occurs during the first six months of the Company’s fiscal year, no bonus
amount shall be payable for such fiscal year;”

4. Section 4(a)(ii)(D)(2) is hereby deleted and replaced in its entirety with
the following:

“(2) performance shares that have not been earned and are subject to
restrictions on vesting based on the achievement of performance goals shall vest
based on the achievement of such performance goals, such achievement to be
determined following the end of the performance period, with the number of such
performance shares determined to have vested being multiplied by a fraction, the
numerator of which is the number of days between the date of grant of such
performance shares and the Employment Termination Date and the denominator of
which is the number of days between the date of grant of such performance shares
and the date of the end of the performance period, provided that no less than
the target number of such performance shares shall vest if the Executive remains
employed continuously with the Company from the Effective Date through the Date
of Termination, which performance shares shall be paid to the Executive by the
Company at the time that performance shares for such performance period are paid
to the other senior executives of the Company;”

 

2



--------------------------------------------------------------------------------

5. Section 4(a)(ii)(E) is hereby deleted and replaced in its entirety with the
following:

“(E) reimbursement of the Executive for the amount expended by the Executive for
the cost of medical insurance coverage under COBRA for the Executive and the
Executive’s dependents from the Employment Termination Date until the end of the
third month following the month in which the Executive reaches the age of 65.”

6. Section 12(b)(iv) is hereby amended to delete “12 months” and to replace it
with “24 months.”

The parties agree that the Executive’s termination of employment with the
Company on the Date of Termination, as contemplated by this Amendment, shall be
deemed a termination “without Cause” pursuant to Section 4(a) of the Agreement.
Notwithstanding the foregoing, and for purpose of clarification, the parties
hereto agree and confirm that nothing contained herein shall affect the
Executive’s right to receive any benefits to which such Executive would be
entitled pursuant to Section 4(b) of the Agreement.

The Executive hereby waives any notice requirement provided for under the
Agreement and agrees that the Company’s failure to comply with any such
requirements with respect to this Amendment will not affect the validity
thereof.

Except as expressly modified herein, all other terms of the Agreement shall
remain in full force and effect.

 

3



--------------------------------------------------------------------------------

In witness whereof, each of the Company and the Executive has executed this
Amendment to be effective as of the date indicated above.

 

SAKS INCORPORATED By:   /s/ Michael Brizel   Name:   Michael Brizel   Title:  
EVP and General Counsel   /s/ Carolyn R. Biggs   Carolyn R. Biggs

 

4